Citation Nr: 1212309	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-28 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right hip disability, to include as secondary to service-connected bilateral forefoot varus deformity; and if so, whether the criteria for service connection are met.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability, to include as secondary to service-connected bilateral forefoot varus deformity; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1975 to June 1977.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision that, in pertinent part, denied service connection for right hip disability and for low back disability.  The Veteran timely appealed.

In its rating decision, the RO apparently found new and material evidence to reopen each of the claims.  The Board is, nonetheless, required to make its own determination on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board also notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for a right hip disability and for a low back disability, and the evidence during the pendency of this appeal reflects both chronic strain of the right hip and low back, as well as arthritis of the right hip and degenerative joint disease and disc disease of the low back, which involve overlapping symptomatology, the claims on appeal has been recharacterized by the Board as encompassing both chronic strain of the right hip and low back; and arthritis of the right hip, and degenerative joint disease and disc disease of the low back.

The reopened claims for service connection for arthritis of the right hip, and for degenerative joint disease and disc disease of the low back are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2002, the RO denied the Veteran's claims for service connection for right hip disability and for low back disability.  The Veteran did not appeal within one year of being notified.  

2.  In June 2007, the RO reopened but denied the claims for service connection for right hip disability and for low back disability.

3.  Evidence associated with the claims file since the September 2002 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate each of the claims for service connection for right hip disability and for low back disability.

4.  The evidence supports a link between current chronic strain of the right hip and low back, and the bilateral forefoot varus deformity the Veteran sustained in service.


CONCLUSIONS OF LAW

1.  The evidence received since the RO's September 2002 denial is new and material; and each of the claims for service connection for right hip disability and for low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Chronic strain of the right hip and low back was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In view of the Board's favorable decision in this appeal for reopening each of the claims for service connection for right hip disability and for low back disability, further assistance is unnecessary to aid the Veteran in substantiating the claims.  

II.  Claims to Reopen

In September 2002, the RO denied the Veteran's original claims for service connection for right hip disability and for low back disability, on the basis that the Veteran did not report for a VA examination.  There was no evidence of current disability of the right hip and low back; and no evidence that current disability of the right hip and low back was incurred or aggravated in active service, or otherwise related to active service or to a service-connected disability.

The evidence of record at the time of the last denial of the claims in September 2002 included the Veteran's service treatment records and some personnel records.  Service connection had also been established for the Veteran's bilateral forefoot varus deformity, moderately severe, rated as 10 percent disabling; and for painful left knee secondary to strain, rated as 0 percent (noncompensable) disabling.

Based on this evidence, the RO concluded that the evidence failed to establish that either right hip disability or low back disability was related to active service.

The present claims were initiated by the Veteran in December 2006.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since September 2002 includes private treatment records and medical opinions; statements by the Veteran's friends and colleagues; VA examination reports; internet articles; a medical expert opinion; and statements by the Veteran.

Much of this evidence is new; it was not previously of record and is not cumulative.
 
The newly submitted evidence is also relevant.  Here, X-ray evidence revealed some arthritic changes of the right hip in 2003; and the Veteran's treating chiropractor opined in September 2008 that the Veteran's current hip and back problems were a direct result of constant strain of the hip and back joints due to his flat feet.  A medical expert also concluded in December 2011, after reviewing the Veteran's claims file, that the Veteran's bilateral forefoot varus deformity has caused constant or chronic recurring strain of the Veteran's right hip or low back; and that it was not likely that right hip arthritis and degenerative joint disease and disc disease of the lumbar spine were caused or have been permanently aggravated by the service-connected bilateral forefoot varus deformity.  The Veteran also stated in March 2007 that his right hip and low back problems have been ongoing for the past four or five years.  Together, this evidence relates to unestablished facts necessary to substantiate each of the claims, and is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  Given the presumed credibility, the additional evidence in this case raises a reasonable possibility of substantiating each of the Veteran's claims for service connection for right hip disability and for low back disability.

Hence, the Veteran's application to reopen each of the claims for service connection for right hip disability and for low back disability must be granted.  38 U.S.C.A. § 5108.

III.  Reopened Claims for Service Connection for 
Chronic Strain of the Right Hip and Low Back

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  Given that the Board is taking action favorable to the Veteran by granting the appeal for service connection for chronic strain of the right hip and low back, a decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

There is no competent evidence of right hip strain or low back strain in service, or arthritis of the right hip or low back within the first post-service year.

The Veteran contends that his chronic strain of the right hip and low back is secondary to his service-connected bilateral forefoot varus deformity.

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted, shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the Veteran's treating physician, Dru Hauter, M.D., indicated in October 2006 that the Veteran's flat feet may be contributing to the ongoing pain in the Veteran's low back.  In November 2006, Dr. Hauter opined that the significant restriction in hip joint mobility was likely the cause of much of the Veteran's right hip pain.

In February 2007, the Veteran's treating chiropractor, Chiropractor Leese, indicated that studies show that postural fatigue and spinal strain are the cause of back pain in 7 out of 10 patients with back pain; and that the strain can often be traced to altered foot biomechanics, leading to pelvic and spinal distortion.

In March 2007, Dr. Hauter opined that the Veteran's pes planus deformity was more marked and was likely leading to the Veteran's back and hip pain.

During a June 2007 VA examination, the Veteran reported right hip pain starting in 2000 or 2001, and low back pain starting in 1982; his gait at the time was normal.  The examiner opined that pes planus may cause right hip strain and low back strain.  The examiner was unable to state how much symptoms of right hip pain and low back pain were aggravated due to pes planus, without resorting to speculation.

Also, in November 2007, Dr. Hauter indicated that there appears to be evidence for direct correlation of the Veteran's foot disorder in causation of his hip pain and low back pain; and that this can be independent of the degenerative joint disease, but also in concert.  Dr. Hauter cited medical references suggesting that treatment of pes planus can lead to improvement of hip pain and low back pain.

In September 2008, Chiropractor Leese opined that the Veteran's current hip and back problems were a direct result of the constant chronic strain of the hip and back joints, due to the Veteran's flat feet.  In support of the opinion, Chiropractor Leese reasoned that the Veteran's foot condition preceded his back problems, which were without any past history of injury or trauma, and at a relatively young age.  The opinion was based on review of the Veteran's X-rays, physical examination, and reports of other physicians, as well as 28 years of clinical experience.

In December 2011, the Board obtained a VA medical expert opinion for further clarification to resolve these matters on appeal.

As noted above, a VA medical expert reviewed the Veteran's claims file and concluded in December 2011 that the Veteran's bilateral forefoot varus deformity has caused constant or chronic recurring strain of the Veteran's right hip or low back.  In support of the opinion, the expert noted that varus and flatfoot deformities may cause strain in other joints resulting in pain.  The opinion was also based on the expert's review of the claims file, and on training and experience as a Board-certified orthopaedic surgeon.     

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the opinions of the Veteran's treating physician and chiropractor, which were based on medical findings specifically pertaining to the Veteran over a period of years; and the opinion of the VA medical expert, which is supported by rationale, to be more probative than the June 2007 VA examiner's opinion which was somewhat speculative in nature.  The Veteran's treating physician and chiropractor, as well as VA's medical expert, have the medical knowledge to express competent opinions.

Given the nature of the disability, the Veteran's lay statements, the service treatment records showing no right hip disability and no low back disability, 
the post-service records reflecting chronic strain of the right hip and low back, and the opinions noted above, the Board finds the Veteran's chronic strain of the right hip and low back is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for chronic strain of the right hip and low back.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.



ORDER

Service connection for chronic strain of the right hip and low back is granted.


REMAND

Reopened Claims for Service Connection for Arthritis of the Right Hip, and for Degenerative Joint Disease and Disc Disease of the Low Back

In December 2011, the Board sought an expert medical opinion to address the question of etiology of the Veteran's arthritis of the right hip, and degenerative joint disease and disc disease of the low back.

Pursuant to 38 C.F.R. § 20.903, a copy of the expert medical opinion was provided to the Veteran in January 2012.

In March 2012, the Veteran's representative submitted additional lay evidence directly to the Board, and specifically declined to waive initial consideration of the evidence by the RO or AMC. 

Under the provisions of 38 C.F.R. § 20.1304, evidence received at the Board must be returned to the RO or AMC for initial consideration, unless the Veteran waives his right to have the evidence initially considered by the RO or AMC.  38 C.F.R. § 20.1304 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should complete any additional development deemed appropriate, and then readjudicate the claims on appeal for service connection for arthritis of the right hip, and for degenerative joint disease and disc disease of the low back.  The re-adjudication should include consideration of the lay evidence submitted directly to the Board in March 2012, as well as the medical opinion obtained by the Board, and any additional medical records associated with the claims file.  

2.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


